DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 11/22/2021, claims 29, 32-36, 39, 42-45, 49, 52-53 have been amended; claims 1-28, 30-31, 40-41, 46-48, 50 and 54 are canceled; claim 55 is newly added; claims 29, 32-39, 42-45, 49, 51-53 and 55 remain pending.

Response to Arguments
Claim Objection
	The previous objection of claims 49 and 53 due to informalities are withdrawn in view of Applicant’s amendment and remarks dated 11/22/2021.

Rejection of Claims Under 35 U.S.C. §112(b)
	The previous rejection of claims 29, 31-39, 41-45 and 49-54 under 35 U.S.C. §112(b) as being indefinite are hereby withdrawn in view of Applicant’s amendment and remarks dated 11/22/2021.

Rejection of Claims Under 35 U.S.C. §102
	The previous rejection of claims 29, 32, 34, 39, 42, 44, 49 and 53 under 35 U.S.C. §102(a)(2) as being anticipated by 3GPP TS 22.281 V14.1.0 (2016-09) are withdrawn in view of Applicant’s amendment dated 11/22/2021.

Rejection of Claims Under 35 U.S.C. §103
	Applicant’s argument for claims 33, 37-38, 43 and 51-52 have been fully considered but is found not persuasive in view of a new combination of references being used in the current rejection.  See claim rejections below for details.

Allowable Subject Matter
Claims 35 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 32, 36, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) titled “3GPP TS 22.281 v14.1.0 (2016-09) - Technical Specification:  3rd Generation Partnership Project; Technical Specification Group Service and System Aspects; Mission Critical Video services over LTE Release 14”, hereinafter “TS 22.281 v14.1.0”, in view of Kim et al. (US 2017/0289776), hereinafter “Kim”.
Claim 29 – TS 22.281 V14.1.0 teaches a method of performing, by a first device in a communication system, video communication based on an off-network service providing direct communication between devices [§5.1 (e.g., §5.1.9.2.2) and §5.3 (e.g., see 5.3.1.1 for “providing direct communication between devices”, wherein the MCVideo service corresponds to “a first device”], the method comprising: 
receiving, from a third device, a remote video push request indicating at least one second device as an intended recipient [e.g., §5.3.2.3 discloses an authorized Participant (third device) shall be able to request to transmit to an MCVideo Group or an individual MCVideo User (at least one second device as an intended recipient)], wherein the first device and the third device are included in a same proximity-based services (ProSe) group [§5.3.1.3, see R-5.3.1.3-003: for off-network use, only an MCVideo UE within communication range (possibly via a ProSe UE-UE Relay) receives the 
perform discovery of the at least one second device [§5.1.3.2.2 (see R-5.1.3.2.2-004]; 
transmitting a communication request message comprising a video push request to at least one second device based on the remote video push request [§5.3.2 (see 5.3.2.1 and 5.3.2.3, particularly R-5.3.2.3-001)].
TS 22.281 V14.1.0 does not explicitly teach determining whether to perform discover of the at least one second device, receiving a communication answer response message from the at least one second device and establishing media plane communication for video communication with the at least one second device.
However, in an analogous art, Kim teaches determining whether to perform discovery of the at least one second device based on information on on-going private communication with the at least one second device, and the remote media push request [¶0145-¶0147, ¶0153 and ¶0137: determining whether to add a UE, e.g., MCPTT client 4, which includes performing ProSe discovery, based on information on on-going group call with the at least on second device];
transmitting a communication request message comprising a media transmission request to at least one second device [Fig. 10 and ¶0144 step S1002; and/or Fig. 11 and ¶0150 step S1106a];
receiving a communication answer response message from the at least one second device [Fig. 10, ¶0144 step S1003; and/or Fig 11, ¶0151 step 1107a (or 1107b):  receiving OK response message from the at least on second UE]; 

transmitting media data to the at least one second device from the first device [¶0152].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of setting up group call for mission-critical media push between MCPTT (Mission Critical Push To Talk) devices taught by Kim and the technique for providing mission-critical video via video push from a user device to another user device in an off-network environment taught by TS 22.281 V14.1.0 to provide a design/implementation option for adding a Mission Critical-capable User Equipment (UE) to an on-going private group call for media transmission (see Kim ¶0003).

Claim 32 - TS 22.281 v14.1.0 in view of Kim, specifically TS 22.281 v14.1.0 , further discloses transmitting a video push notification message to the third device, wherein the video push notification message indicates that the video data is pushed to the at least one second device [§5.1.9.2, e.g., R-5.1.9.2.2-001 to R-5.1.9.2.2-004 and §5.3.2.3, e.g., R-5.3.2.3-003].

Claim 36 - TS 22.281 v14.1.0 in view of Kim, specifically TS 22.281 v14.1.0, further teaches transmitting a video push notification message to the third device, wherein the video push notification message indicates that a communication request 

Claim 39 is directed to similar limitations as recited in claim 29 above, and hence, is considered accordingly.  With regards to the claimed limitations for the first device comprising a transceiver and a processor coupled to the transceiver, see TS 22.281 v14.1.0, §4.1 page 9 (An MCVideo UE is a device comprising, among other things, some encoding/decoding (processor) and communication capabilities (i.e., transceiver coupled with the processor).

Claim 42 is directed to similar limitations as in claims 32 above.  Hence, claims 42 is considered accordingly.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Kim (US 2017/0289776) as applied above, and further in view of Michael et al. (US 2009/0298418), hereinafter “Michael”.
	Claim 33 - TS 22.281 v14.1.0 in view of Kim, specifically TS 22.281 v14.1.0, teaches the video data is a video data pushed by the first device [e.g., §5.1.9.2.1 and 5.1.9.2.2 (see R-5.1.9.2.2-001)].
	TS 22.281 v14.1.0 is silent regarding the video data is a video data received by the first device from the third device.
	However, in an analogous art, Michael teaches the video data is a video data received by the first device from a third device [Fig. 1, ¶0029-¶0031 and ¶0068 : the rd device)], and wherein media plane communication between the first device and the third device is pre-established [¶0029-¶0031: media plane communication between mobile broadcast receiver and a broadcast station is pre-established (e.g., MediaFlow, DVB-H, or ISDB-T)].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of receiving video data from a third device and transmitting the received video data to a second device taught by Michael and the technique of transmitting mission-critical video data (MCVideo) between MCVideo devices in an off-network configuration taught by TS 22.281 v14.1.0 in view of Kim to enhance the performance and user experience associated with a portable device (see Michael ¶0007 and ¶0008).

Claim 43 is directed to similar limitations as in claim 33 above and hence, is considered accordingly.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Kim (US 2017/0289776) as applied above, and further in view of Stojanovski et al. (WIPO Pub. No. WO 2016/003750) hereinafter “Stojanovski”.
Claim 34 – the combination of TS 22.281 v14.1.0 in view of Kim, specifically Kim, teaches the first device in a proximity to the third device is discovered in a ProSe discovery procedure [Fig. 10, ¶0143-¶0144 and ¶0137].

However, in an analogous art, Stojanovski teaches the first device in a proximity to the third device is discovered by the third device in a ProSe discovery procedure of the third device [Fig. 3, process 3.4, page 10, line 33 through page 11, line 5; and Fig. 9, page 18 line 32 through page 19 line 7:  UE capable of serving as Relay UE (first device) in proximity with the Remote UE (third device) is discovered by the Remote UE].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for securely receiving critical communication content associated with mission critical communication service through a relay UE taught by Stojanovski and the technique of transmitting mission-critical video data (MCVideo) between MCVideo devices in an off-network configuration taught by TS 22.281 v14.1.0 to enhance the communication of critical content by securely receiving critical communication content from the network (see Stojanovski, Abstract).

Claim 44 is directed to similar limitations as in claim 34 above and hence, is considered accordingly.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Kim (US 2017/0289776) as applied above, and further in view of Levkovitz et al. (US 2007/0088838), hereinafter “Levkovitz”.

TS 22.281 v14.1.0 is silent regarding the request message is transmitted periodically.
However, in an analogous art, Levkovitz teaches the request message is transmitted periodically [¶0005 and ¶0045: content client (application 176) periodically initiate and transmit a request message].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of periodically initiating and transmit a request message for content taught by Levkovitz and the technique of requesting to transmit mission-critical video data (MCVideo) from a MCVideo user/device to an MCVideo Group or an individual MCVideo user/device in an off-network configuration taught by TS 22.281 v14.1.0 in view of Kim to enhance content distribution by periodically transmitting a content request without intervention from the user (see Levkovitz ¶0045).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Kim (US 2017/0289776) as applied above, and further in view of Oyman (US 2015/0195490).
Claim 38 - the combination of TS 22.281 v14.1.0 in view of Kim, specifically TS 22.281 v14.1.0, teaches the communication comprises session initiation protocol (SIP) [§2 (References) by way of Reference [3] titled “3GPP TS 22.280: Mission Critical 
TS 22.281 v14.1.0 is silent regarding the communication request message comprising session description protocol (SDP).
However, in an analogous art, Oyman teaches the communication request message further comprises session description protocol (SDP) offer [Fig. 2, ¶0039], and, 
wherein the communication answer response message comprises SDP answer [Fig. 2, ¶0039].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of using session description protocol (SDP) based signaling for communication between the sending and receiving devices taught by Oyman and the technique of requesting to transmit mission-critical video data (MCVideo) from a MCVideo user/device to an MCVideo Group or an individual MCVideo user/device in an off-network configuration taught by TS 22.281 v14.1.0 in view of Kim to enhance the communication between the sending and receiving devices by allowing for offer/answer considerations in the media-related capability negotiation, including codecs, bitrates, resolutions, etc. (see Oyman ¶0021).

Claims 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) titled “3GPP TS 22.281 v14.1.0 (2016-09) - Technical Specification:  3rd Generation Partnership Project; Technical Specification Group Service and System Aspects; Mission Critical Video services over LTE Release 14”, hereinafter “TS 22.281 v14.1.0”, in view of Ge et al. (US Patent No. 10,602,569), hereinafter “Ge”.
Claim 49 - TS 22.281 v14.1.0 discloses a method of performing, by a first device in a communication system, video communication based on an off-network service providing direct communication between devices [§5.1 (e.g., §5.1.9) and §5.3 (e.g., see 5.3.1.1 for “providing direct communication between devices”, wherein the requesting MCVideo user corresponds to “a first device”], the method comprising: 
transmitting, to at least one second device, a communication request message comprising a video pull request requesting to deliver video data from the least one second device [§5.1.9.1.1 and ¶5.1.9.1.2: providing a mechanism for an authorized MCVideo User to transmit a request message to a MCVideo UE (second device) to transmit a video to the requester (i.e., a video pull request)], wherein the first device and the at least one second device are included in a same proximity-based services (ProSe) group [§5.3.1.3, see R-5.3.1.3-003: for off-network use, only an MCVideo UE within communication range (possibly via a ProSe UE-UE Relay) receives the transmission; i.e., MCVideo requesting device (first device) and Participant device (second device) are in a same ProSe group].
TS 22.281 V14.1.0 does not explicitly disclose receiving a communication answer response message from the at least one second device and establishing media plane communication for video communication with the at least one second device.
However, in an analogous art, Ge teaches receiving a communication answer response message from the at least one second device [Fig. 3 steps 305 and 306, col. 17 lines 48-60]; 

receiving video data from the at least one second device [col. 18, lines 14-17].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for acquiring media data from a second terminal taught by Ge and the concept for providing mission-critical video via video pull from a user device to another user device in an off-network environment taught by TS 22.281 V14.1.0 to provide a design/implementation option for establishing a video call session for media transmission (see Ge col. 1 lines 25-48).

Claim 53 is directed to similar limitations as recited in claim 49 above, and hence, is considered accordingly.  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Ge (US Patent No. 10,602,569) as applied above, and further in view of Oyman (US 2015/0195490).
Claim 51 - the combination of TS 22.281 v14.1.0 in view of Ge, specifically TS 22.281 v14.1.0, teaches the communication comprises session initiation protocol (SIP) [§2 (References) by way of Reference [3] titled “3GPP TS 22.280: Mission Critical Services Common Requirements (MCCore)”, Version 0.4.0 (2016-09), incorporated in its entirety, §7.4.3].

However, in an analogous art, Oyman teaches the communication request message further comprises session description protocol (SDP) offer [Fig. 2, ¶0039], and, 
wherein the communication answer response message comprises SDP answer [Fig. 2, ¶0039].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of using session description protocol (SDP) based signaling for communication between the sending and receiving devices taught by Oyman and the technique of requesting to transmit mission-critical video data (MCVideo) from a MCVideo user/device to an MCVideo Group or an individual MCVideo user/device in an off-network configuration taught by TS 22.281 v14.1.0 in view of Ge to enhance the communication between the sending and receiving devices by allowing for offer/answer considerations in the media-related capability negotiation, including codecs, bitrates, resolutions, etc. (see Oyman ¶0021).

Claims 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over TS 22.281 v14.1.0 in view of Ge (US Patent No. 10,602,569) as applied above, and further in view of Suryavanshi (US 2016/0105786).
Claim 52 - TS 22.281 v14.1.0 in view of Ge, specifically TS 22.281 v14.1.0, teaches performing a discovery procedure for a discovery of the at least one second device [e.g., §5.1.3.2.1 and §5.1.3.2.2, R-5.1.3.2.2-003 and R-5.1.3.2.2-004].

However, in an analogous art, Suryavanshi teaches performing a ProSe discovery procedure for a discovery of the at least one fifth device in proximity [Fig. 8, ¶0066-¶0067 and ¶0069].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of peer-to-peer discovery using LTE-D taught by Suryavanshi and the technique of discovering a device in a MCVideo Service taught by TS 22.281 v14.1.0 in view of Ge to enhance the discovery process by giving the user more control of what information is shared with external devices (see Suryavanshi ¶0008).

Claim 55 is directed to similar limitations as recited in claim 52 above, and hence, is considered accordingly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423